64 F.3d 654
NOTICE: First Circuit Local Rule 36.2(b)6 states unpublished opinions may be cited only in related cases.Anthony SOLIMINE, Plaintiff, Appellant,v.UNITED STATES of America, et al., Defendants, Appellees.
No. 94-2250.
United States Court of Appeals, First Circuit.
Aug. 29, 1995.

Anthony Solimine on brief pro se.
Donald K. Stern, United States Attorney, and David S. Mackey, Assistant United States Attorney, on brief for appellees.
Before TORRUELLA, Chief Judge, and SELYA and LYNCH, Circuit Judges.
PER CURIAM.


1
The underlying district court action and this appeal are essentially identical to appellant's other district court complaints and previous appeals in Solimine v. F.B.I., Nos. 94-1873;  94-1995 (1st Cir.  Mar. 24, 1995).  As we noted therein, the underlying action is frivolous as it is based on "an indisputably meritless legal theory."  Neitzke v. Williams, 490 U.S. 319, 327 (1989).


2
Appellant's motion for oral argument is denied.


3
We summarily affirm for the reasons stated in the district court's memorandum and order of dismissal dated September 21, 1994.  Loc. R. 27.1.